Citation Nr: 1826832	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-41 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


FINDING OF FACT

The preponderance of the evidence does not reflect that the Veteran's acquired psychiatric disorder is incurred in, aggravated by, or etiologically related to active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1116 (West 2012); 38 C.F.R. §§ 3.303, 3.304, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

As for VA's duty to assist, this duty includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159 (c)(4) (2017).  The Veteran was not afforded a VA examination with respect to his claim and the Board finds that an examination is not warranted. 

A medical examination is necessary when there is (1) "competent evidence of a current disability or persistent or recurrent symptoms of a disability," (2) evidence establishing an in-service "event, injury, or disease," and (3) an "indication" that the disability or symptoms may be associated with service, but (4) insufficient medical evidence of record for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2). 

Here, the Board finds that although the Veteran has satisfied the first element, as he has current diagnoses of anxiety, depression, and panic disorder, the remainder of the elements are not satisfied.

In reference to the second McClendon element, the Board finds the evidence in this case does not establish an in-service "event, injury, or disease."  Here, the Veteran contends that he witnessed a fellow Marine killed during service.  However, for the reasons discussed in more detail below, the Board finds that the probative value of the Veteran's lay statements are outweighed by the probative value of the objective military records associated with the record, which do not reflect that a Marine was killed during the relevant period of time.  In addition, the Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of any acquired psychiatric disorders.  Thus, the evidence of record does not establish an in-service "event, injury, or disease." 

The Board also finds that the Veteran did not satisfy the third McClendon element, aside from the Veteran's lay assertions, the evidence does not in any way suggest that the Veteran's post-service disabilities are related to his service.  Although the Veteran asserts that his acquired psychiatric disorders were caused by witnessing a fellow Marine that was killed, this is not competent evidence establishing a possible nexus between the Veteran's psychiatric disorders and his service warranting a VA examination.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

Consequently, the Board finds that given the absence of an in-service occurrence, and no competent evidence of a possible nexus between service and his disability on appeal, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met.  McLendon, 20 Vet. App. at 81.

Based on the foregoing, the Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See 38 C.F.R. § 3.159 (c).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

With respect to the first element of service connection, a current disability, the Veteran's medical records reflect that he has been diagnosed with anxiety, depression, and a panic disorder during the appellate period.  Thus, the first element of service connection is satisfied.  

Initially, for anxiety, depression, and panic disorder, these disorders of record are not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303 (b) do not apply for these particular disorders.  Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013). Instead, 38 C.F.R. § 3.303 (a) and (d) apply.

With respect of the second element, in-service incurrence occurrence, the Veteran asserts that while on a six month deployment in 1986 in Italy there was an incident where a fellow Marine was run over and killed by a six ton truck while that Marine was sleeping outside.  The Veteran contends that since witnessing this incident he has feelings of sadness and anxiety.  See November 2013 Statement in Support of the Claim.  The Veteran's mother also provided a lay statement in which she stated that the Veteran called her at the time of the incident and told her that he witnessed a fellow Marine get run over by a truck and was killed while he was in Italy.  She stated that the Veteran was upset over this event.  See November 2013 Statement in Support of Claim. 

In developing this case, the RO attempted to verify the Veteran lay statements by requesting verification of the reported Marine's death in 1986 while deployed in Italy.  A Command Chronology report for the period of January 1, 1986 to June 1986 provided by the United States Marine Corps for the Veteran's unit (2nd Battalion, 2nd Marine Division) shows that from June 18 to June 30, 1986, the Veteran's unit was in Italy.  However, in the "Sequential Listing of Significant Events" section of this report, there is no report of any Marine death or injury. 

Also, a Command Chronology report for the period of July 1986 to December 1986 provided by the United States Marine Corps for 2nd Battalion, 2nd Marines Division, shows that from July 1 to August 26, 1986, and from September 19 to September 25, 1986, the Veteran's unit was in Italy.  However, in the "Sequential Listing of Significant Events" of the report, there is no report of any Marine death or injury.  

Thus, the credibility of the Veteran's lay statements on that matter is critical to the resolution of the Veteran's appeal decided herein.  Given such, the issue is the probative value of the Veteran's lay statements as compared to the Command Chronology reports.  

Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Here, the Board finds that the Command Chronology reports, which are objective evidence provided by the United States Marine Corps, have more probative value than the Veteran's subjective lay statements.  Thus, although the Veteran contends that a fellow Marine was killed during service in 1986, the objective evidence which covers the entire year of 1986 shows that there was no death of a Marine in the 1986.  As the Command Chronology reports are objective reports, which are produced in official capacity with the purpose of objectively recording the chronology of the United States Maine Corp units, when compared to the Veteran's subjective statements that came many years subsequent to the event he contends he witnessed, the probative value of the reports outweigh the probative value of the Veteran's subjective lay statements.  Thus, the Board finds the objective Command Chronology reports are competent and credible evidence, which do not show a Marine died during the relevant period. 

Additionally, the Veteran's service treatment records are silent for any diagnosis, treatment, or complaint regarding any psychiatric disability during service.  The earliest records from Dr. R. notes that he was on medication for anxiety since February 2001.  However, this was about three years subsequent to the Veteran's separation from service. 

Based on the foregoing evidence, there second element of service connection is not satisfied. 

With respect to the third element, even assuming arguendo that the record established an in-service occurrence, there is no evidence, other than the Veteran's lay statements, that his current psychiatric disabilities are related to his service.  As here, although the Veteran's treatment records reveal he has been treated for anxiety, depression, and panic disorder, there is no evidence that these disabilities are related to the Veteran's service or an event that occurred in service.  
The question of whether his psychiatric disabilities are related to service is a complex medical question that cannot be determined by mere observation; and therefore, falls outside the scope of a lay person's competence.  Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  This is due to the nature of the disease in this case.  Thus, the Veteran's lay statements would not be competent to give a diagnosis or discuss etiology of his psychiatric disabilities.  The etiology of anxiety, depression or panic disorder requires a medical opinion, as particular psychiatric disorders are not observable or identifiable by the average person.  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In sum, for the reasons expressed above, the benefit of the doubt has been considered, but it is inapplicable where the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for acquired psychiatric disorder. 


ORDER

Entitlement to service connection for acquired psychiatric disorder is denied. 






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


